COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00148-CV


IN RE JAMES MICHAEL TESI                                               RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

application for temporary relief, which we construe as a motion for temporary

relief, and is of the opinion that relief should be denied. Accordingly, relator’s

petition for writ of mandamus and motion for temporary relief are denied.


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: April 19, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).